Citation Nr: 1010919	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2007, the Board issued a decision which denied 
service connection for hepatitis C.  The Veteran timely 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2009, based on 
a Joint Motion for Remand (Joint Motion), the Court issued an 
Order remanding this case for compliance with the Joint 
Motion.  

The appeal is remanded to the RO.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the issue of entitlement to service connection for 
hepatitis C.  Accordingly, in order to prevent prejudice to 
the Veteran, the October 2007 Board decision must be vacated, 
and a new decision on this issue will be entered as if the 
October 2007 decision by the Board had never been issued.

REMAND

The Veteran is seeking service connection for hepatitis C.  
He contends that he contracted the hepatitis C viral 
infection during service.  Specifically, he asserts that his 
inservice risk factors were his Military Occupational 
Specialty (MOS) as a medical corpsman and having unprotected 
sex.  The Veteran notes that from 1969 to 1970, he was 
stationed with the United States Army 44th Surgical Hospital 
in Korea where he was exposed to body fluids, i.e. blood, 
fecal matter, etc., while working as a medical corpsman.  
According to the Veteran, he also came into contact with body 
fluids while sorting and transporting the hospital's dirty 
linens.  In addition, he reports that while he was stationed 
in Korea, he was treated numerous times for sexually 
transmitted diseases.  He also indicates that from 1970 to 
1971, he was stationed at Fort Bragg, North Carolina, where 
he worked as a medical corpsman and was exposed to the blood 
of patients.

The Veteran's report of separation, Form DD 214, confirms 
that he served in the United States Army from March 1968 to 
March 1971, with service in Korea from January 1969 to 
February 1970.  The Veteran's DD Form 214 further confirms 
that his MOS was as a medical specialist; "nurse, practical" 
was listed as the related civilian occupation.

The Veteran's service treatment records consist of a March 
1968 entrance medical examination report, as well as 
subsequent medical treatment reports, and the Veteran's 
February 1971 separation examination.  The record reflects 
that the Veteran received treatment for headaches, venereal 
warts, gonorrhea and urethritis, due to gonococcus, while in 
the service; however, there are no notations of hepatitis C, 
or anything relative thereto, in the Veteran's service 
treatment reports.  

VA Medical Center (VAMC) outpatient treatment records, from 
January 2001 to January 2002, show that in September 2001, 
the Veteran underwent a hepatitis C risk assessment.  At that 
time, he was provided the risk factors for hepatitis C and it 
was noted that he identified one or more risk factors.  
Specifically, he reported exposure to blood/blood products 
and multiple sexual partners.  The records reflect that in 
November 2001, the Veteran was diagnosed with hepatitis C.  
According to the records in December 2001, the Veteran 
reported that he had a history of needle sticks while working 
as an army medic in the 1970's.  It was also noted that he 
denied blood transfusions, IV drug use, cocaine use, tattoos, 
and piercings.

VAMC outpatient treatment records, from March to April 2001, 
show that in March 2001, the Veteran was treated for an 
unrelated disorder.  According to the records, in regard to 
"habits," it was noted that the Veteran was a social drinker 
and that he had a history of IV drug use.  However, in the 
Veteran's substantive appeal, dated in February 2004, he 
denied of any history of IV drug use.

In January 2007, a VA examination of the liver, gall bladder, 
and pancreas was conducted.  The VA examiner noted that the 
Veteran's medical record was "extensively reviewed."  
During the examination, the Veteran reported a history of 
having multiple sex partners during his military service, and 
denied any IV drug or intranasal cocaine usage.  The report 
also noted the Veteran's inservice history of exposure to 
blood and body fluids; his history of having been diagnosed 
with hepatitis C in 2001; and that testing had revealed the 
Veteran's hepatitis B core antibody was reactive, hepatitis C 
antibody was positive, and hepatitis B surface antigen was 
nonreactive.  Further testing conducted in November 2001 
revealed that the Veteran had genotype 1b hepatitis C.  The 
VA examiner also noted that the Veteran had never had 
elevation of liver function tests.  Following a physical 
examination, the diagnosis was chronic hepatitis C genotype 
1b, with normal liver function tests.  The VA examiner 
further opined that it was "less likely than not" that the 
Veteran contracted his hepatitis C during his military 
service.  In support of the opinion, the VA examiner stated 
that the risk of contracting genotype 1 hepatitis C in Korea 
was remote at best and "virtually nil in reality."  The VA 
examiner also noted that the risk of contracting Hepatitis C 
in the health care population was the same as the general 
population, and the only exception was a definite needle 
stick, which increased the risk by 1.8 percent.  In this 
regard, the examiner noted that there were no documented 
incidents of needle stick or other significant exposure, nor 
did the Veteran recall any.  The examiner also indicated that 
the Veteran's inservice sexual encounters were not the source 
of his hepatitis C infection.  

In July 2007, the Veteran stated that the VA examiner had 
failed to account for his extensive consumption of alcohol 
during his period of military service.  The Veteran also 
alleged that the VA examiner failed to recognize that a 
majority of his sexual encounters were during his military 
service.  The Veteran further contested the VA examiner's 
finding that genotype 1b of hepatitis C would be rare in 
Korea, citing to "Karger's Epidemiology of Hepatitis C in 
Korea."  Finally, the Veteran argued that the Doctor of 
Osteopathy that conducted the VA examination was not the 
appropriate specialist for that examination.  

In September 2007, the Veteran's representative submitted a 
brief on behalf of the Veteran.  The Veteran's representative 
argued that the VA examiner had failed to consider that a 
majority of the Veteran's sexual encounters during his 
lifetime were with "village prostitutes that he frequented 
while in Korea."  The representative further argued that the 
VA examiner failed to provide any citation for the finding 
that the genotype 1b was not prevalent in Korea.  The 
representative then hypothesized that another American 
service member may have infected a Korean prostitute before 
she then infected the Veteran.  The representative also 
argued that the VA physician did not provide the source for 
the finding that the likelihood of someone in the health care 
field developing hepatitis was the same as the general 
population.  

VA has determined that the risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes, or 
razor blades.  VBA letter 211B (98-110) (November 30, 1998).

The July 2009 Joint Motion noted that the Veteran alleged 
receiving treatment at VAMC in Biloxi and Baton Rouge and a 
request for these records was not in the claims file.  Under 
these circumstances, the RO should attempt to obtain all 
available pertinent treatment records.

The July 2009 Joint Motion found the January 2007 VA medical 
opinion to be inadequate.  Specifically, in discussing the 
risk related to his sexual encounters, the VA examiner failed 
to consider just how many of the Veteran's overall sexual 
encounters occurred during his military service.  Moreover, 
the VA examiner failed to adequately support the conclusion 
that the risk of contracting genotype 1 hepatitis C in Korea 
was remote at best and "virtually nil in reality."  Under 
these circumstances, a new VA examination should be conducted 
to determine the etiology of the Veteran's hepatitis C.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all treatment providers for 
hepatitis C.  Regardless of his response, 
the RO must attempt to obtain treatment 
records relating to the Veteran from VAMC 
in Atlanta in the late 1970s to early 
1980s; in Baton Rouge in 2001; in Memphis 
in the 1980s and early 1990s; and in 
Biloxi from 1990 to the present.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure such records, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be 
afforded a VA examination to address the 
nature and etiology of his hepatitis C.  
The claims file must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The examiner must 
elicit a history of possible risk factors 
from the Veteran.  The history must 
include reference to the Veteran's 
inservice sexual history and medical 
duties, as well as a discussion of any 
post service risk factors for developing 
hepatitis C.  Thereafter, based upon 
review of the service and post service 
medical records, the examiner must 
provide an opinion as to whether the 
Veteran's current hepatitis C is related 
to his military service.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.


5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the June 2007 supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

